Citation Nr: 1301363	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  11-07 990	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Entitlement to accrued benefits, to include based on the appellant's status as the Veteran's child.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from February 1943 to November 1945.  The appellant is his adult son.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, as well as a December 2009 decision by the VA RO and Pension Management Center in St. Paul, Minnesota.  

In addition to the issue currently before the Board, it would appear that the appellant seeks entitlement to service connection for the cause of the Veteran's death.  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action, and it appears there is some ongoing development underway at the RO.  


REMAND

The Board observes that, at the time of the filing of a Substantive Appeal in March 2011, the appellant requested a "Board hearing at a local VA office before a member or members of the Board," that is, a Travel Board hearing.  The appellant instead was scheduled for a videoconference hearing, and not an "in person" Travel Board hearing.  Most likely on the thought that the videohearing would be conducted sooner.

Accordingly, in correspondence of early November 2012, the appellant was informed that he had been scheduled for a videoconference hearing before the Board at the RO located in Denver, Colorado on December 5, 2012 (with the Veterans Law Judge conducting the hearing sitting in Washington).  However, in correspondence dated slightly more than two weeks later, the appellant requested that the videoconference hearing scheduled for December 5, 2012 be canceled, and in its place, that he be scheduled for a "live Board hearing" at a point in time sometime after April/May of 2013.  Based on such correspondence, it is clear that the appellant desires an "in person" Travel Board hearing before a member of the Board.  In that regard, a review of the Veteran's file would appear to indicate that the appellant has not yet been afforded that hearing before a traveling Veterans Law Judge.  Nor has his request for such a hearing been withdrawn.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Inasmuch as the RO schedules Travel Board hearings, a remand of this matter to the RO is indicated.  Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following action:

The RO/AMC should take appropriate action to schedule the appellant for a hearing before a traveling Veterans Law Judge at the RO located in Denver, Colorado, in accordance with applicable procedures.  A copy of the letter scheduling the appellant for that hearing, along with the transcript of the hearing, should be included in the claims folder.  

Following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





